Citation Nr: 0834388	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a disability rating in excess of 20 percent 
for chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus and entitlement to a disability rating in excess of 
20 percent for chronic low back strain.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1. The veteran does not have a hearing loss disability for VA 
purposes.

2. The veteran's chronic low back strain has not been 
productive of severe limitation of lumbar spine motion, 
severe lumbosacral strain, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, favorable 
ankylosis of the thoracolumbar spine, or incapacitating 
episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.303, 3.385 (2007).

2. The criteria for a disability rating in excess of 20 
percent for chronic low back strain have not been met.  38 
U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243, 5295, 5292, 5293, Plate V (2003, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, November 2003 and February 2005 letters to 
the veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection and an increased disability 
rating, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Furthermore, the Board notes the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The November 2003 and May 2005 letters notified the veteran 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his low back disability and the effect that worsening had on 
his employment and life, and provided examples of the types 
of medical and lay evidence that he could submit or ask VA to 
obtain that were relevant to establishing entitlement to 
increased compensation.  With respect to the second and third 
requirements of Vazquez-Flores, the Board notes that the 
November 2003 and May 2005 letters did not notify the veteran 
that his disability rating would be determined by applying 
relevant diagnostic codes, or notify him of any specific 
measurement necessary for entitlement to a higher disability 
rating.  However, in its May 2005 Statement of the Case, the 
RO informed the veteran of the diagnostic codes and rating 
criteria, including all specific measurements, that would be 
applied to determine his disability rating.  Moreover, in its 
September 2008 written brief submitted on the veteran's 
behalf, the veteran's representative cited and stated the 
diagnostic criteria, including all specific measurements, 
relevant to establishing an increased disability rating for 
the veteran's back condition.  The September 2008 brief thus 
indicates actual knowledge on the part of the veteran and his 
representative of the diagnostic codes and specific criteria 
on which the veteran's disability would be rated.

The Board acknowledges that complete VCAA notice was not 
provided to the veteran prior to the initial unfavorable 
decision in this case as typically required.  The Court has 
held that in such situations, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, following the November 2003 and May 2005 letters and 
May 2005 Statement of the Case, the veteran was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Supplemental Statement of the 
Case to the veteran as recently as November 2006.  Thus, the 
Board finds that the veteran was not prejudiced by any 
inadequate notice, and that there is no reason to believe a 
different result would have been obtained had the error not 
occurred.  See Pelegrini, 18 Vet. App. 112; see also Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Also, as the Board concludes below that the preponderance is 
against the veteran's claims, any questions as to the 
appropriate effective dates to be assigned, or, for the 
veteran's service connection claim, the appropriate 
disability rating to be assigned, are rendered moot.  
Therefore, despite any inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
compensation and pension examinations, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for bilateral hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for bilateral hearing loss.

The record contains one audiological examination from the 
time that the veteran filed a service connection claim for 
bilateral hearing loss in July 2004.  The examination, 
administered by VA in February 2005, showed that the pure 
tone hearing threshold levels at 500, 1000, 2000, and 4000 
hertz were respectively 15, 15, 10, and 10 on the right; and 
10, 15, 20, and 20 on the left.  Speech audiometry revealed 
speech recognition ability of 100 percent in both ears.

Based on this audiological evaluation, the veteran does not 
have a hearing loss disability for VA purposes, and there is 
no other audiological evidence of hearing loss.  Service 
connection is specifically limited to cases where in-service 
incidents of disease or injury have resulted in disability so 
that, in the absence of proof of a disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, service connection for bilateral 
hearing loss is not warranted.

The Board recognizes that, with respect to his hearing loss 
claim, the veteran has not been provided a VA medical 
etiology examination.  However, because the competent medical 
evidence of record indicates that the veteran does not have a 
current diagnosed hearing loss disability, no such 
examination is required to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

III. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for chronic low back strain.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, 
with DC 5243 as the new code for intervertebral disc syndrome 
(IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g); VAOGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine.  Under the facts of this case, he could also 
have been rated under DC 5295 for lumbosacral strain, or DC 
5293 for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2003).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A May 2002 VA medical treatment note indicates that the 
veteran complained of lower back pain after he exercised in 
the gym.  The veteran reported that the pain started during 
exercise, but that he continued weight lifting.  The veteran 
described the pain as severe and limiting his activity, and 
stated that he was unable to walk due to pain.  On physical 
examination, the veteran had no tenderness to palpation and 
full range of motion, however painful.

A  May 2002 VA follow up note indicates that he veteran 
reported that his pain was much better.  He denied radiation 
of pain and numbness or weakness of the lower extremities.  
It was noted that he had tenderness over the lumbosacral 
spine.  The veteran was diagnosed as having low back pain.

On November 2003 VA examination, the veteran reported flare-
ups in the morning, precipitated by prolonged sitting and 
standing.  It was noted that the veteran walked unaided, with 
no unsteadiness.  It was also noted that the veteran worked 
as a street vendor, which aggravated his pain after prolonged 
sitting or standing.  On physical examination of the spine it 
was noted that inspection was within normal limits, with 
range of motion of the lumbar sacral spine noted to be within 
normal limits throughout.  Forward flexion was 95 degrees, 
and painless but stiff.  Bilateral lateral flexion and 
extension was noted to be 45 out of 45 degrees.  Range of 
motion was the same with repetitive motion, and the veteran 
was additionally limited by intermittent pain.  It was noted 
that there were no abnormalities, a negative neurological 
examination, no IDS, and that November 2003 imaging studies 
of the entire spine were within normal limits.  The veteran 
was diagnosed as having mechanical backache.

The veteran submitted a statement regarding his back 
condition, which was received by VA in March 2004.  The 
veteran indicated in the statement that he lived with 
constant pain and immobility, that he did not have a day free 
from back pain, and that the pain significantly interfered 
with his quality of life.  The veteran stated that when he 
woke up in the morning he had tremendous stiffness, that he 
was unable to twist his trunk to the left well enough to wash 
his behind, that when he had to stand for any amount of time 
over a few minutes he had severe pain in his lower back and 
severe tightness in his upper back in shoulders, and that a 
sharp burning sensation occasionally passed down his legs.  
He also stated that to combat the pain he did exercises, went 
to a licensed muscle therapist who adjusted his back about 
once a month, and went to a massage therapist once a month.  
The veteran also stated that on two occasions in the last two 
years he had had to take a taxi to the VA medical center 
emergency room because of spasms of the back muscles, and 
that one of the occurrences caused him to lie on the floor 
for about an hour until he could walk to the street and hail 
a cab to go to the hospital.

On October 2006 VA examination, the veteran reported periodic 
episodes of low back discomfort that he attributed to his 
failure to perform prescribed exercises.  He also reported 
that when he did carry out daily exercises in the morning, 
his lower back felt quite satisfactory, that when he failed 
to carry out his exercises, his lower back did give him some 
discomfort, that his discomfort was related to prolonged 
sitting or standing, that he had no referred pain into the 
lower extremities, and that he had had no occasion to seek 
further retreatment since reentering civilian life.  On 
physical examination, it was noted that the veteran appeared 
to be free of any evidence of discomfort in regard to his 
lower back, that his stance and gait were completely normal, 
and that he had perfect alignment of the entire central 
skeletal axis with no suggestion of lateral deviation either 
to the right or the left.  It was also noted that he was able 
on request and in accordance the Deluca protocol to rapidly 
without complaint forward flex from an upright posture of 0 
degrees to 90 degrees of flexion, that repetitive forward 
flexion elicited no complaints of increasing pain or fatigue, 
that his lateral flexion was 40 degrees to the left and 40 
degrees to the right, that he had smooth and easy rotation of 
the trunk on the fixed pelvis to 60 degrees to the right and 
60 degrees to the left, and that he was able to walk on his 
tiptoes as well as both heels.  He had no evidence of calf or 
thigh muscle atrophy.  Straight leg raising in a sitting as 
well as in a supine position was negative in both the right 
and left lower extremities, he had intact deep tendon motor 
reflexes at the patellar and Achilles level, and he had no 
abnormality in regard to sensation.  It was noted that he did 
have slight tenderness on deep pressure in the midline at 
approximately the level of L3-L4.  The veteran was diagnosed 
as having mechanical low back pain with chronic lumbosacral 
strain, intermittent, mild.  

After reviewing the record, the Board finds that the 
veteran's chronic low back strain does not approximate the 
criteria for a disability in excess of 20 percent under any 
relevant diagnostic code.

The record does not reflect that the veteran's chronic low 
back strain has been productive of severe limitation of 
lumbar spine motion, severe lumbosacral strain, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  On November 2003 VA examination, physical inspection 
of the spine was within normal limits and range of motion of 
the lumbar sacral spine was within normal limits throughout, 
with forward flexion 95 degrees and painless but stiff, 
bilateral lateral flexion and extension 45 out of 45 degrees, 
and range of motion the same with repetitive motion with 
additional limitation from intermittent pain.  On October 
2006 VA examination, the veteran appeared to be free of any 
evidence of discomfort in regard to his lower back, his 
stance and gait were completely normal, he was able on 
request to rapidly without complaint forward flex from an 
upright posture of 0 degrees to 90 degrees of flexion, 
repetitive forward flexion elicited no complaints of 
increasing pain or fatigue, lateral flexion was 40 degrees to 
the left and 40 degrees to the right, and he had smooth and 
easy rotation of the trunk on the fixed pelvis to 60 degrees 
to the right and 60 degrees to the left.

In short, the veteran's range of lumbar spine motion was 
essentially normal on both VA examinations, with some pain 
and stiffness noted.  The Board also notes that the record 
reflects no symptomatology at all approximating listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  Moreover, the veteran 
was specifically diagnosed as having mechanical low back pain 
with chronic "intermittent, mild" lumbosacral strain on 
October 2006 VA examination.  In light of the medical 
evidence, and considering all additional functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
other such factors not contemplated in the relevant rating 
criteria, the veteran's chronic low back strain more closely 
approximates moderate limitation of motion than severe 
limitation, approximates forward flexion of the thoracolumbar 
spine well over 30 degrees, and does not approximate 
"severe" lumbosacral strain.  Thus, the veteran's chronic 
low back strain does not warrant an increased disability 
rating under either the old criteria of DC 5292 or DC 5295 or 
the revised criteria of DC 5237.

Furthermore, the veteran's chronic low back strain does not 
warrant a disability rating in excess of 20 percent under 
either the old or the revised rating criteria for IDS.  The 
medical record reflects no diagnosis of IDS, and the veteran 
was specifically noted not to have had IDS on November 2003 
VA examination.  Also, the medical evidence indicates no 
incapacitating episodes of IDS, neurologic manifestations 
associated with IDS, or any periods of acute signs and 
symptoms due to IDS that required bed rest and treatment 
prescribed by a physician.  In this regard, the Board notes 
that the veteran had a negative neurological examination on 
November 2003 VA examination, and that on October 2006 VA 
examination the veteran reported that he had had no occasion 
to seek further retreatment since reentering civilian life.  
Thus, the veteran's low back disability does not approximate 
the criteria for a rating in excess of 20 percent under 
either the old criteria of DC 5293 or the revised criteria of 
DC 5243 for IDS.

The Board notes the veteran's contentions regarding the 
severity of his chronic low back strain.  However, the 
veteran is not competent to provide opinions that require 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based 
on the objective medical evidence, the veteran's chronic low 
back strain does not approximate the level of severity to 
warrant a higher disability rating than he currently has.

In sum, the record reflects that the veteran's chronic low 
back strain does not approximate the criteria for a 
disability rating in excess of 20 percent, and has not done 
so at any point during the period relevant to the instant 
claim.  Accordingly, a disability rating in excess of 20 
percent for chronic low back strain is not warranted.  See 
Hart, 21 Vet. App. 505.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.



ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.

2. Entitlement to a disability rating in excess of 20 percent 
for chronic low back strain is denied.


REMAND

The issue of entitlement to service connection for tinnitus 
must be remanded for the following reasons.

The veteran's service treatment records indicate that on May 
1993 separation examination, after audiological testing, the 
veteran was noted to have had possible high end hearing loss 
in both ears.  December 2004 VA medical treatment notes 
indicate that the veteran reported having tinnitus for years 
and that he worked in the motor pool while in the military.  
On February 2005 audiological examination, the veteran 
reported that he had had constant bilateral tinnitus his 
whole adult life.  In his July 2005 Substantive Appeal, the 
veteran asserted that his tinnitus was caused by working in 
his unit's motor pool and fueling large vehicles such as 
Bradley armored vehicles and Humvees without being supplied 
with hearing protection.

Thus, the record establishes that the veteran was noted to 
have possible high end hearing loss in service, contains 
competent lay evidence of persistent or recurrent symptoms of 
a tinnitus disability, and reflects continuity of 
symptomatology capable of lay observation by the veteran 
indicating that his claimed tinnitus may be associated with 
the possible high end hearing loss noted in service.  
Furthermore, although the record contains a VA audiological 
examination on which the veteran reported a history of 
tinnitus, there is no medical opinion of record regarding 
whether a current tinnitus condition is just as likely as not 
etiologically related to service.  Thus, a VA medical opinion 
based upon a review of the evidence of record is necessary to 
decide the instant claim.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice should inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal in accordance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current tinnitus disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
tinnitus disorder, and (2) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The examination report 
should be associated with the claims 
folder.

3.	After undertaking any additional 
appropriate development, the RO should 
review the entire record and 
readjudicate the issue on appeal.  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


